DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are presented for examination.
The application, filed 12/19/2018, is a national stage entry of PCT/JP2017/022712, international filing date 06/20/2017, which claims foreign priority to 2016-135115, filed 07/07/2016.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the units, corresponding structure in the specification reads: "[0038] The input unit 2 is an input device for inputting input data 11… The input unit 2 is, for example, a data reading device that reads the input data 11 stored in a data recording medium such as an optical disk, but the input unit 2 is not limited to such a data reading device. The input unit 2 may be an input device for a user of the LPV model estimation system 1 to input the input data 11", "[0136] The LPV model estimation unit 3 (the LPV model estimation unit 3 including the initialization unit 102, the state variable calculator 103, the regression coefficient optimizer 104, the 15 scheduling parameter prediction model optimizer 105, the optimality determination unit 106, and the system matrix optimizer 107), the quality determination unit 4, the data addition instruction unit 5, and the LPV model output unit 6 are implemented by, for example, a CPU of a computer operating in accordance with a linear parameter varying model estimation program", "[0164]… a convergence determination means (for example, the optimality determination unit 106)", and "[0158] The linear parameter varying model estimation means 83 (for example, the LPV model estimation unit 3)".
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Objections
Claim 3, line(s) 22, 25, 34 refer to the term “the evaluation function”, it would be better as “the predetermined evaluation function” to avoid any possible antecedent issues. Claims refer to the terms “the evaluation function” and "the predetermined evaluation function", it would be better as “the predetermined evaluation function” to avoid any possible antecedent issues.
As to claim(s) 6, 9, they are objected for a similarly deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the input data and the output data of the target system" in line(s) 22. There is insufficient antecedent basis for this limitation in the claim. There are two different "input data and output data of the target system" anteceding this limitation: "input data and output data of the target system collected under a condition around each endpoint of the operating region” and "input data and output data of the target system used for prediction performance evaluation of the linear parameter varying model". The recitation of “the input data 
As to claim(s) 4, 7, they are objected for a similarly deficiency.
Claim 1 recites the limitation "the input data and the output data" in line(s) 24-25. There is insufficient antecedent basis for this limitation in the claim. There are two different "input data and output data" anteceding this limitation: "input data and output data of the target system collected under a condition around each endpoint of the operating region” and "input data and output data of the target system used for prediction performance evaluation of the linear parameter varying model". The recitation of “the input data and the output data of the target system” is unclear because it is uncertain which of the two was intended.
As to claim(s) 3, 4, 6, 7, 8, they are objected for a similarly deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims recite a system (claim 1), a method (claim 4), and a computer-readable recording medium in which a linear parameter varying model estimation program is recorded and installed in a computer (claim 7) (process, machine, manufacture = 2019 PEG Step 1 = yes) comprising: an input unit that receiv(es/ing) information on an operating region indicating a range of possible values of a condition under which a target system to be modeled by a linear parameter varying model operates, input data and output data of the target system collected under a condition around each endpoint of the operating region, and input data and 
Independent claims are substantially drawn to estimating a linear parameter varying model of the target system and determining whether prediction performance of the linear parameter varying model on output data is good. If a claim limitation, under its broadest reasonable interpretation, covers Mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion). As to the “input unit that receives information on an operating region… input data and output data” and "output data of the target system are additionally input to the input means unit" limitations, it appears to be analogous to (2019 PEG Step 2A, Prong Two). Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial Exception/Abstract idea into a practical application?= NO). The claims recite the additional elements of a computer-readable recording medium, a computer, processing (by processor), and outputting a message (displaying at best). They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, for at least these reasons, each of the claims is directed to an abstract idea. 
Dependent claims 3, 6, 8, and 9 recite determining an initial value of a scheduling parameter and estimating the linear parameter varying model If a claim limitation, under its broadest reasonable interpretation, covers Mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Dependent claims 3, 6, 8, and 9 also recite calculating a value of a state variable, a value of a regression coefficient, and a value of the scheduling parameter, as well as determining whether the value of a function has converged, which are substantially drawn to mathematical relationships, concepts, formulas, equations, or calculations – mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Dependent claims 2, 3, 5, 6, and 9 recite the additional elements of representing a scheduling parameter outputting a message (displaying at best). They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the claim objections, the rejection(s) under 35 U.S.C. 112, and the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
While Deandra T. Cassone, U.S. Patent 7949663, discloses "Multiple regression analysis can include linear regression analysis, which assumes the best estimate is a model based on a linear function of some variables or a combination of linear sub-models based on linear functions of some variables" (see col. 9, lines 12-16),
Edmund P. Hodzen, U.S. Pre–Grant publication 20160025020, discloses "[0037]… determine… parameters of a linear time varying model of the air handling system as a function of the operational state information",
and Petr Korba, U.S. Patent 7912589, discloses "adjust… tuning parameters in such a way that an estimation error given by the difference between the measured signal and the signal predicted e.g. by the aforementioned linear time-varying model is minimal, and the captured 
none of these references taken either alone or in combination and with the prior art of record discloses
claims 1, 4, 7, "… a condition around each endpoint of the operating region… estimat(es/ing) the linear parameter varying model of the target system based on the input data and the output data of the target system collected under the condition around each endpoint… determin(es/ing) whether prediction performance of the linear parameter varying model on output data is good based on the linear parameter varying model and the input data and the output data of the target system used for prediction performance evaluation and designating, when determining that the prediction performance is good, the linear parameter varying model as the linear parameter varying model of the target system…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		3/2/21Primary Examiner, Art Unit 2127